Where the evidence on the question of benefits is conflicting, as it is in this case, and the trial court and jury have had the benefit of seeing and hearing the witnesses and of a view of the territory involved, this court will not interfere with the judgment of the trial court unless clearly and palpably against the weight of the evidence. (Inlet SwampDrainage District v. Gehant, 286 Ill. 558; City of Chicago v.Weber, 260 id. 105; Topliff v. City of Chicago, 196 id. 215.) Whether the property of appellants will be benefited to the extent it is assessed is a question to be determined largely from the opinions of the different witnesses. In weighing these opinions much depends upon the appearance of the respective witnesses while on the stand, their manner of testifying and their apparent intelligence and judgment. The fact that we may differ with the jury and the trial judge does not warrant us in setting aside the verdict and judgment unless we can say they are manifestly against the clear preponderance of the evidence. That finding is not made in this case, nor do I think it can be made on this record. *Page 386